 



Exhibit 10.4

            Image Entertainment, Inc.
2004 Incentive Compensation Plan
Stock Unit Award Grant Notice
                       

Image Entertainment, Inc. (the “Company”), pursuant to its 2004 Incentive
Compensation Plan (the “Plan”), hereby grants to Participant a right to receive
the number of shares of the Company’s Common Stock set forth below. This Stock
Unit award is subject to all of the terms and conditions as set forth herein and
in the Stock Unit Award Agreement and the Plan, all of which are attached hereto
and incorporated herein in their entirety.

     
Participant:
  [NAME]
 
   
Date of Grant:
  [DATE]
 
   
Vesting Commencement Date:
  [DATE]
 
   
Number of Stock Units:
  [NUMBER]
 
   

     
Expiration Date:
  Subject to termination as provided in Section 3(b) of the Stock Unit Award
Agreement

     
Vesting Schedule:
  [NUMBER] of the Stock Units subject to this award vest on the first
anniversary of the Vesting Commencement Date, [NUMBER] of the Stock Units
subject to this award vest on the second anniversary of the Vesting Commencement
Date, and [NUMBER] of the Stock Units subject to this award vest on the third
anniversary of the Vesting Commencement Date. All vesting is subject to
Participant’s Continuous Service.

Delivery Schedule: Shares of Company Common Stock shall be delivered to the
Participant within ten (10) days of vesting of the respective Stock Units.
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Unit Award Grant Notice,
Stock Unit Award Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Unit Award Grant Notice, the Stock Unit
Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of Common Stock in the
Company and supersede all prior oral and written agreements on that subject with
the exception of (i) options previously granted and delivered to Participant
under the Plan, and (ii) the following agreements only:

         
 
  Other Agreements:    
 
       
 
       
 
       

              Image Entertainment, Inc.   Participant:
 
           
By:
                      Signature
  Signature

 
           
Title:
      Date:    
 
           
Date:
           
 
 
 
       

Attachments: Stock Unit Award Agreement and 2004 Incentive Compensation Plan.

 

 



--------------------------------------------------------------------------------



 



Attachment I
Stock Unit Award Agreement

 

 



--------------------------------------------------------------------------------



 



Image Entertainment, Inc.
2004 Incentive Compensation Plan
Stock Unit Award Agreement
Image Entertainment, Inc. (the “Company”) wishes to grant to the person (the
“Participant”) named in the Notice of Grant of Stock Unit Award (the “Notice of
Grant”) a Stock Unit award (the “Award”) pursuant to the provisions of the
Company’s 2004 Incentive Compensation Plan (the “Plan”). The Award will entitle
Participant to shares of Common Stock from the Company, if Participant meets the
vesting requirements described herein. Therefore, pursuant to the terms of the
attached Notice of Grant and this Stock Unit Award Agreement (the “Agreement”),
the Company grants Participant the number of Stock Units listed in the Notice of
Grant.
The details of the Award are as follows:
1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions of this Agreement and of the Plan. All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement, or, if such
term is not defined in this Agreement, such term shall have the meaning assigned
to it under the Plan.
2. Stock Unit Award. The Company hereby grants to the Participant the Stock
Units listed in the Notice of Grant as of the grant date specified in the Notice
of Grant (the “Grant Date”). Such number of Stock Units may be adjusted from
time to time pursuant to Section 11(a) of the Plan.
3. Vesting and Forfeiture of Stock Units.
(a) Vesting. The Participant shall become vested in the Stock Units in
accordance with the vesting schedule in the Notice of Grant, except as otherwise
accelerated pursuant to Section 3(b).
(b) Forfeiture. The Participant shall forfeit any unvested Stock Units, if any,
in the event that the Participant’s Continuous Service is terminated for any
reason, except (i) as otherwise provided in this Agreement or the Plan; (ii) as
otherwise determined by the Plan Administrator in its sole discretion, which
determination need not be uniform as to all Participants; (iii) the Stock Units
subject to this Award (including any dividend equivalent Stock Units pursuant to
Section 5(b) below) shall be fully vested upon the death or Disability of the
Participant and (iv) the Stock Units subject to this Award shall become fully
vested upon a Change in Control.
4. Settlement of Stock Unit Award.
(a) Settlement of Units for Stock. The Company shall deliver to the Participant
one share of Common Stock for each vested Stock Unit subject of this Award on
the appropriate Delivery Date (as defined in Section 4(b)). The Company shall
not have any obligation to settle this Award for cash.

 

 



--------------------------------------------------------------------------------



 



(b) Delivery of Common Stock. Shares of Common Stock shall be delivered on the
delivery date(s) (each a “Delivery Date”) specified in the Notice of Grant. Once
a share of Common Stock is delivered with respect to a vested Stock Unit, such
vested Stock Unit shall terminate and the Company shall have no further
obligation to deliver shares of Common Stock or any other property for such
vested Stock Unit.
5. No Rights as Shareholder until Delivery; Dividend Equivalents.
(a) The Participant shall not have any rights, benefits or entitlements with
respect to any Common Stock subject to this Agreement unless and until the
Common Stock has been delivered to the Participant. On or after delivery of the
Common Stock, the Participant shall have, with respect to the Common Stock
delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Common Stock and the right to receive all
dividends, if any, as may be declared on the Common Stock from time to time.
(b) As soon as administratively practicable after the payment of any cash
dividend or other distribution by the Company, this Award shall be credited with
additional Stock Units in an amount equal to the dividends paid on a number of
shares equal to (x) the number of Stock Units subject to this Award as of the
record date for such distribution, divided by (y) the Fair Market Value of a
share of Common Stock as of the applicable crediting date. These dividend
equivalent Stock Units shall vest at the same time as the Stock Units subject to
this Award for which the dividend equivalent Stock Units were paid.
6. Tax Provisions.
(a) Tax Consequences. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.
(b) Withholding Obligations. At the time the Award is granted, or at any time
thereafter as requested by the Company, Participant hereby authorizes
withholding from payroll and any other amounts payable to Participant, including
shares of Common Stock deliverable pursuant to this Award, and otherwise agrees
to make adequate provision for, any sums required to satisfy the minimum
federal, state, local and foreign tax withholding obligations of the Company or
a Affiliate, if any, which arise in connection with the Award.
The Company, in its sole discretion, and in compliance with any applicable legal
conditions or restrictions, may withhold from fully vested shares of Common
Stock otherwise deliverable to Participant upon the vesting of the Award a
number of whole shares of Common Stock having a Fair Market Value, as determined
by the Company as of the date the Participant recognizes income with respect to
those shares of Common Stock, not in excess of the amount of minimum tax
required to be withheld by law (or such lower amount as may be necessary to
avoid adverse financial accounting treatment). Any adverse consequences to
Participant arising in connection with such Common Stock withholding procedure
shall be the Participant’s sole responsibility.

 

 



--------------------------------------------------------------------------------



 



In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient shares of Common Stock from the
Award to cover the tax withholding obligations of the Company or any Affiliate
and deliver such proceeds to the Company.
Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for such
shares of Common Stock.
(c) Section 409A Amendments. The Company agrees to cooperate with Participant to
amend this Agreement to the extent either the Company or Participant deems
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to Participant under Code Section 409A and any temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, but
only to the extent such amendment would not have an adverse effect on the
Company and would not provide Participant with any additional rights, in each
case as determined by the Company, in its sole discretion.
7. Consideration. With respect to the value of the shares of Common Stock to be
delivered pursuant to the Award, such shares of Common Stock are granted in
consideration for the services Participant shall provide to the Company during
the vesting period.
8. Transferability. The Stock Units granted under this Agreement are not
transferable otherwise than by will or under the applicable laws of descent and
distribution. In addition, the Stock Units shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and the Stock Units shall not be subject to execution, attachment or similar
process.
9. General Provisions.
(a) Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in the service of the Company or its
Affiliates for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Affiliate employing or
retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s service at any time for any reason,
with or without cause.
(b) Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days’ advance written notice under this paragraph to all
other parties to this Agreement.
(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

 

 



--------------------------------------------------------------------------------



 



(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).
(e) No Trust or Fund Created. Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person. The Stock Units subject to this Agreement represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock to the
Participant in the future. To the extent that the Participant or any other
person acquires a right to receive shares of Common Stock from the Company
pursuant to this Agreement, that right shall be no greater than the right of any
unsecured general creditor of the Company.
(f) Cancellation of Award. If any Stock Units subject to this Agreement are
forfeited, then from and after such time, the Participant (and any other person
from whom such Stock Units are forfeited) shall no longer have any rights to
such Stock Units or the corresponding shares of Common Stock. Such Stock Units
shall be deemed forfeited in accordance with the applicable provisions hereof.
(g) Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the shares of
Common Stock deliverable pursuant to the provisions of this Agreement.
(h) Amendment, Modification, and Entire Agreement. No provision of this
Agreement may be modified, waived or discharged unless that waiver, modification
or discharge is agreed to in writing and signed by the Participant and the Plan
Administrator. This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement is made
pursuant to the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan. In the event of a conflict between the
Plan and this Agreement, the terms of the Plan shall govern. Participant further
acknowledges that as of the Grant Date, this Agreement and the Plan set forth
the entire understanding between Participant and the Company regarding the
acquisition of Stock pursuant to this Award and supersede all prior oral and
written agreements on that subject with the exception of awards from the Company
previously granted and delivered to Participant. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 

 



--------------------------------------------------------------------------------



 



(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.
(j) Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
undersigned Participant hereby accepts as binding, conclusive and final all
decisions or interpretations of the Plan Administrator upon any questions
arising under this Agreement.
(k) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon Participant, Participant’s assigns and the legal representatives, heirs and
legatees of Participant’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join herein and
be bound by the terms hereof. The Company may assign its rights and obligations
under this Agreement, including, but not limited to, the forfeiture provision of
Section 3(b) to any person or entity selected by the Board.
(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
(m) Headings. Headings are given to the Paragraphs and Subparagraphs of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
10. Representations. Participant acknowledges and agrees that Participant has
reviewed the Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing and accepting the Award and fully
understands all provisions of the Award.
[Remainder of page is intentionally blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

              Image Entertainment, Inc.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

 

              PARTICIPANT
 
       
 
             
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       

 

 